                          United States District Court
                           Middle District of Florida
                             Jacksonville Division

VANIA SANTEIRO,

            Plaintiff,

v.                                                     NO. 3:17-cv-1233-PDB

WACKO’S TOO, INC., ETC.,

            Defendants.


                                     Order

      The Court conducted a final pretrial conference under Federal Rule of
Civil Procedure 16(e). Doc. 154.

      By May 18, 2021, the parties (1) must file a joint (or separate if unable
to agree) juror questionnaire, (2) may file joint (or separate if unable to agree)
voir dire questions, and (3) must file a joint (or separate if unable to agree)
verdict form.

      Jury selection will begin on May 25, 2021, at 9:00 a.m. Trial will begin
on the same day, immediately after jury selection. On subsequent days, the
trial will begin promptly at 9:00 a.m. and end at 5:00 p.m. until completed.

      Jury selection and the trial will be in Bryan Simpson United States
Courthouse, 300 North Hogan Street, Jacksonville, Florida, 32202. Jury
selection will be in in Courtroom 13A (13th floor). Trial will be in Courtroom
12D (12th floor).
        The venire will consist of approximately twenty-eight people. The jury
will consist of eight jurors and one alternate. * Each side has three peremptory
strikes. Back striking is permitted until the side states it accepts the panel.
Besides general questions, the undersigned will ask questions suggested by the
nature of the case. Additional questions or follow-up questions may be
requested at sidebar. Objections to the voir dire and challenges for cause will
be heard at side bar.

        Juror notetaking will be allowed with instructions to leave the notebooks
in the seats at the end of the day. The Court will provide lunch to the jurors.
With the parties’ agreement, the Court will read Judge Adams’s jury
instructions from the first trial. The parties should advise their clients and
witnesses that photo identification is required to enter the courthouse.

        At the end of each day, counsel must advise the Court of the witnesses
for the next day. Counsel must provide the Court two copies of each exhibit.
The parties are encouraged to stipulate to as many exhibits as possible. The
jury will be provided each exhibit in paper format. Parties must share
demonstrative exhibits to be used in opening statements with opposing counsel
before trial, and any objections should be raised before opening statements.

        Ordered in Jacksonville, Florida, on May 12, 2021.




        *If the eight jurors remain, all eight jurors will deliberate. If a juror must be excused, seven

jurors will deliberate. If another juror must be excused, six jurors will deliberate.

                                                   2
